 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                             EASTERN DISTRICT OF CALIFORNIA

 7

 8   KASEY F. HOFFMANN,                               Case No. 1:18-cv-00195-NONE-EPG (PC)
 9                     Plaintiff,                     ORDER DIRECTING THE CLERK OF
                                                      COURT TO ASSIGN A DISTRICT JUDGE
10          v.                                        AND CLOSE THE CASE
11   STU SHERMAN, et al.,                             (ECF NO. 28)
12                     Defendants.
13

14          On March 11, 2020, Plaintiff filed what the Court construes as a notice voluntarily

15   dismissing this action pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (ECF No. 28).

16   Therefore, this action has been terminated. Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson v. City of San

17   Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is DIRECTED to assign

18   a district judge to this case for the purpose of closing the case and then to CLOSE THIS CASE.

19
     IT IS SO ORDERED.
20
21      Dated:     March 12, 2020                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                     1
